Proskauer> Proskauer Rose LLP One Newark Center Newark, NJ 07102-5211

Bettina B. Plevan
Member of the Firm

d +1.212.969.3065

f 212.969.2900
bplevan@proskauer.com
www. proskauer.com

September 4, 2019

BY ECE

Honorable Gabriel W. Gorenstein
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Marquez v. Hoffman et al., 1:18-CV-07315 (ALC)
Dear Judge Gorenstein,

We represent defendant, the Honorable Douglas Hoffman. We write in response to Your
Honor’s August 29, 2019 order, Dkt 145, to state our objections to Plaintiff's discovery
proposals as we understand them.

On July 22, 2019, Plaintiff submitted a letter to the Court outlining a proposal to govern the
“initial phases of discovery.” See Dkt. 105. Plaintiffs proposed preliminary schedule identified
October 11, 2019 as the date for the Rule 26(f) conference, but noted in a footnote:

“ft}his proposed preliminary discovery schedule begins one week after
motions to dismiss and motions to stay discovery are fully briefed by the
parties. See Dkt. 104. If the motion briefing schedule is extended for any
reason, this schedule shall also be adjusted accordingly.”

Defendant Hoffman objected to Plaintiff's proposed schedule and requested that Your Honor
schedule a Rule 26 conference “within the next three weeks” so that discovery could begin. See
Dkt. 106.

On August 12, 2019, the parties appeared before Your Honor, at which time Your Honor ordered
all parties to participate in a Rule 26(f) conference within one week. As noted in the Rule 26(f)
Discovery Plan previously submitted, Dkt. 144, Plaintiff did not participate in the parties’ August 15,
2019 Rule 26(f) conference, citing that her counsel “has too many items scheduled in a small
window” and that he would not be in a position to “meaningfully participate in a 26(f)
conference until [he has] had an opportunity to prepare for it” which would not be until after full
submission of the motions to dismiss and for a stay of discovery. (See Attached.) Twice

Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | Sao Paulo | Washington, DC
Proskauer

Honorable Gabriel W. Gorenstein
September 4, 2019
Page 2

thereafter Defendant Hoffman sought Plaintiff's position on the defendants’ proposed discovery
plan, each time receiving the same response.

Defendant Hoffman objects to Plaintiffs proposal that the parties’ Rule 26(f) conference not be
held until after the motions to dismiss and motions to stay are fully briefed, which will now not
occur until November 29, 2019. Plaintiffs proposal of another three-month delay in
commencing discovery on the basis that her counsel allegedly lacks time to prepare for a Rule
26(f) conference is improper. As Your Honor noted during the August 12 conference, the
burden of preparing for a Rule 26(f) conference and of drafting discovery requests that relate
only to Defendant Hoffman, is minimal. The fact that Plaintiffs counsel is busy responding to
motions in a litigation that she filed, is insufficient to justify any further delay of discovery for a
litigation that has already been pending for more than a year and in which not a single piece of
paper has been exchanged amongst the parties.

For the reasons stated above, Defendant Hoffman objects to Plaintiffs proposal to defer the
Rule 26(f) conference and discovery until after the pending motions are fully submitted.

Respectfully submitted,
/s/ Bettina B. Plevan

Bettina B. Plevan

ce: All Counsel of Record
Attachment
Guerrasio, Edna D.

 

 

inate ma a
From: Tony Vassilev <tony@vassilev.cc>
Sent: Tuesday, August 13, 2019 10:24 AM
To: Plevan, Bettina B.
Ce: Michael J. Siudzinski; Goodstein, Shari; Hanna, Monica; Guerrasio, Edna D.; Linscott,
Mark A.
Subject: Re: Rule 26(f) Conference
Hi Betsy,

As I said at the conference yesterday, I do not have an adequate opportunity to prepare for a meaningful 26(f)
conference at this time given the current outstanding motions. In addition, part of the available time that was
originally dedicated to briefing our opposition to those motions has been allocated instead to addressing the
recent letters, court appearance, and the release of Plaintiff’s confidential information onto the public

docket. The defendants are seeking to schedule this 26(f) conference at the exact time that I can neither prepare
nor participate meaningfully given our other obligations. The defendants have had many opportunities to hold a
26(f) conference over the past 6 months. Plaintiff attempted to hold a 26(f) conference, and repeatedly noted
that such a conference had not taken place, but the State Defendants would not participate. Hoffman did not
attempt to compel the State Defendants to participate in a 26(f) conference during those 6 months. I have
repeatedly informed Hoffman that I would be unable to participate substantially in discovery while I am
briefing motions to dismiss. I have also repeatedly offered to schedule a 26(f) conference after the current set of
motions are briefed, but Hoffman has repeatedly rejected that offer. Hoffman’s position appears to be that he
must hold this conference at the exact time that Plaintiff is least able to prepare for it.

I do not yet have the benefit of a transcript from yesterday’s conference, but I believe Judge Gorenstein may
have expected us to hold a 26(f) conference next week, not this week. In either case, | intend to appeal his
decision not to afford Plaintiff an adequate opportunity to prepare for a 26(f) conference to Judge Carter. If you
would like to agree instead to hold a Rule 26(f) conference after motions are briefed — at a time when Plaintiff
can adequately prepare for it — please let me know.

In short, Plaintiff currently has too many items scheduled in a small window. I will therefore be unable to
meaningfully participate in a 26(f) conference until J have an opportunity to prepare for it and until we receive
Judge Carter’s decision. I ask that, if any defendant seeks to object to Plaintiff's position on the 26(f)
conference in a submission to the Court, that you include this communication in full in your exchange with the
Court and do not quote selectively from it.

Sincerely,
Tony

On Tue, Aug 13, 2019 at 9:29 AM Plevan, Bettina B. <BPlevan@proskauer.com> wrote:

Tony can you confirm Thursday at 12:30? Thanks.

Bettina (Betsy) B. Plevan
Member of the Firm

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.3065

f 212.969.2900
bplevan@proskauer.com

greenspaces
Please consider the environment before printing this email.

From: Michael J. Siudzinski <MSIUDZIN@nycourts.gov>

Sent: Tuesday, August 13, 2019 9:26 AM

To: Plevan, Bettina B. <BPlevan@proskauer.com>; 'Goodstein, Shari' <Shari.Goodstein@ag.ny.gov>; "Tony
Vassilev' <tony@vassilev.cc>; Hanna, Monica <Monica,Hanna@ag.ny.gov>

Ce: Guerrasio, Edna D. <eguerrasio@proskauer.com>; Linscott, Mark A. <MLinscott@proskauer.com>
Subject: RE: Rule 26(f) Conference

 

I’m not available on Thursday until after 12:30 p.m. Iam available on Wednesday all day, but it sounds like
the OAG is not.

-MS

From: Plevan, Bettina B. <BPlevan@proskauer.com>

Sent: Monday, August 12, 2019 9:27 PM

To: 'Goodstein, Shari’ <Shari.Goodstein@ag.ny.gov>; "Tony Vassilev' <tony@vassilev.cc>; Hanna, Monica
<Monica.Hanna@ag.ny.gov>; Michael J. Siudzinski <MSIUDZIN@nycourts.gov>

Ce: Guerrasio, Edna D. <eguerrasio@proskauer.com>; Linscott, Mark A. <MLinscott@proskauer.com>
Subject: RE: Rule 26(f) Conference

 

Thanks. Tony ?

From: Goodstein, Shari <Shari.Goodstein@ag.ny.gov>

Sent: Monday, August 12, 2019 5:21 PM

To: Plevan, Bettina B. <BPlevan@proskauer.com>; 'Tony Vassilev' <tony@vassilev.cc>; Hanna, Monica
<Monica.Hanna@ag.ny.gov>; 'msiudzin@nycourts.gov' <msiudzin@nycourts.gov>

Ce: Guerrasio, Edna D. <eguerrasio@proskauer.com>; Linscott, Mark A. <MLinscott@proskauer.com>
Subject: RE: Rule 26(f) Conference

 

Betsy,
 

Thursday from 11-1:15 and 3:15 to 6 works on our end.

Thanks,

Shari

Shari M. Goodstein | Assistant Attorney General
New York State Office of the Attorney General

28 Liberty Street

New York, New York 10005

Tel: (212) 416-8567 | fax: (212) 416-6009

Shari.Goodstein@ag.ny.gov

From: Plevan, Bettina B. <BPlevan@proskauer.com>

Sent: Monday, August 12, 2019 4:41 PM

To: 'Tony Vassilev' <tony@vassilev.cc>; Goodstein, Shari <Shari.Goodstein@ag.ny.gov>; Hanna, Monica
<Monica.Hanna@ag.ny.gov>; 'msiudzin@nycourts.gov' <msiudzin@nycourts.gov>

Ce: Guerrasio, Edna D. <eguerrasio@proskauer.com>; Linscott, Mark A. <MLinscott@proskauer.com>
Subject: Rule 26(f) Conference

 

 

 

Please let us know if you are available on Wednesday, August 14, morning from 9:00 to 12:30 p.m. or on
Thursday, August 15, between 11:00 a.m. and 6:00 p.m. for our Rule 26(f) conference. We can use the
following dial-in number: (866) 239-6216; Access Code: 2129693065.

Thank you,

Settina (Betsy) B. Pilevan
Member of the Firm

Proskauer
 

Eleven Times Square

New York, NY 10036-8299
d 212.989.3065

f 212.969.2900
bplevan@proskauer.com

greenspaces
Please consider the environment before printing this email.

fe oh 2h oe ak fe ie a fe ai a fe oi ofc ok oe i fe ok ake oR fe oc fe fe fe fe fe a ake fe ake fe ai ot of ee fe fof 2 i 2c 2 fe koe fe ef 2 fe 2 of ake oe koe fe oie oe fe oe oie fe oe oe oo ok 2 ok ok oe i 2K ok ok oe
fe ok fe ake of ofc ake eof kc of ofc ie fe fe okt oe oe fe 2 oie a i oe oe fe fe of ofc ae fe fe fe ofc of oe ok oie oie fe fe oie ois oe fe ok 2s ok a Oo ok ok 2 oe ok ok ok

This message and its attachments are sent from a law firm and may contain information that is confidential and
protected by privilege from disclosure.

If you are not the intended recipient, you are prohibited from printing, copying, forwarding or saving them.
Please delete the message and attachments without printing, copying, forwarding or saving them, and notify

the sender immediately.
fe fe oe Re ake oc a ofc oe oi oA oe oko oe ake ofc ale ofc 2G fe of he ofc i ke ke oe i aft fe ofc Re CC oR Ke oR Re i 2 ef 2 i 2K Re oe ak eo ofc 2 2s fe 2s eke 2 oo ok eo ok oR oR oR ok oR

IMPORTANT NOTICE: This e-mail, including any attachments, may be confidential, privileged or
otherwise legally protected. It is intended only for the addressee. If you received this e-mail in error or from
someone who was not authorized to send it to you, do not disseminate, copy or otherwise use this e-mail or its
attachments. Please notify the sender immediately by reply e-mail and delete the e-mail from your system.

 

Please be CAREFUL when clicking links or opening attachments from external senders.

 

 

 
